Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
1. A model generation apparatus comprising: 
at least one memory configured to store one or more instructions; and 
at least one processor configured to execute the one or more instructions to:  
acquire component failure data in which a usage status is associated with a failure record of a component; and 
generate, for each of a plurality of component groups a prediction model for predicting [[the]]a number of failures of each component belonging to the component group by using the component failure data relating to the component belonging to the component group, 
wherein the prediction model computes a prediction value of [[the]]a total number of failures of the components belonging to the corresponding component group from the usage status, and computes a prediction value of the number of failures of each component belonging to the component group from the prediction value of the computed total number of failures.  
	9. A model generation method executed by a computer, the method comprising: 
acquiring component failure data in which a usage status is associated with a failure record of a component; and
generating, for each of a plurality of component groups, a prediction model for predicting [[the]]a number of failures of each component belonging to the component group by using the component failure data relating to the component belonging to the component group, 
wherein the prediction model computes [[the]]a prediction value of [[the]]a total number of failures of the components belonging to the corresponding component group from the usage status, and computes a prediction value of the number of failures of each component belonging to the component group from the prediction value of the computed total number of failures.

Allowable Subject Matter
Claims 1-5, 9-13, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claims 9 and 17), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1. A model generation apparatus comprising: 
at least one memory configured to store one or more instructions; and 
at least one processor configured to execute the one or more instructions to:  
acquire component failure data in which a usage status is associated with a failure record of a component; and 
generate, for each of a plurality of component groups a prediction model for predicting a number of failures of each component belonging to the component group by using the component failure data relating to the component belonging to the component group, 
wherein the prediction model computes a prediction value of a total number of failures of the components belonging to the corresponding component group from the usage status, and computes a prediction value of the number of failures of each component belonging to the component group from the prediction value of the computed total number of failures.  

Dependent claims 2-5 and 10-13 are allowable based on the virtue of dependency of allowable claims 1 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20220050733 A1, US 20210406683 A1, US 20210381928 A1, US 20200209841 A1, US 10091052 B1, US 20180247256 A1, US 20120029872 A1, US 7945410 B2, US 20100313072 A1, US 20090313605 A1, US 7539907 B1, US 20040088991 A1). The following statement is a brief summary of very pertinent art that was not relied upon:
US 20220050733 A1: llustrative embodiments of systems with a component failure prediction platform as disclosed herein can provide a number of significant advantages relative to conventional arrangements. For example, unlike conventional techniques, the embodiments advantageously use machine learning techniques to provide automatic prediction of failed components by combining first identified patterns between operating conditions data and past component replacements with second identified patterns corresponding to relationships between symptoms and returned NFF components to accurately and efficiently predict components that may have failed.
US 20210406683 A1: The COMMUNICATE unit 133 performs processing of the COMMUNICATE phase in the selected layer. Specifically, the COMMUNICATE unit 133 sums, for each weight associated with a corresponding edge, error gradients calculated by multiple GPUs, using an AllReduce operation across the GPUs. The COMMUNICATE unit 133 calculates the average error gradient by dividing the sum of the error gradients by the number of GPUs. Herewith, the error gradients are aggregated across the multiple GPUs. The COMMUNICATE unit 133 also collects information on the layers extracted as skip layers using inter-GPU communication.
US 20210381928 A1: On the basis of the model remaining useful lives 36 for the first and second damage mechanism 38, 39, and therefore the model total useful lives 41 of the transmission component 12, the occurrence probabilities 57 that the transmission component 12 will actually achieve the corresponding model total useful life 41 are ascertained. This is illustrated in FIG. 2 in the right-hand distribution diagram 50, which comprises a horizontal useful life axis 53 and a vertical frequency axis 52. The diagram also features a curve of a distribution function 51 that indicates the frequency with which a specific defect total 43 is reached during operation in the case of comparison components 62 having an identical construction to the transmission component 12. In the fourth method step 140, a vertical line 47 in the distribution diagram 50 specifies which model total useful life 41 is required by the transmission component 12 in the case of a first or second damage mechanism 38, 39 and a previously ascertained model remaining useful life 36. This results in a survival region 55 and a failure region 54 in the distribution diagram 50 for each of the damage mechanisms 38, 39. The respective area under the distribution function 51 in the corresponding survival region 55 corresponds to an occurrence probability 57 with which the transmission component 12 will surpass a required model remaining useful life 36 for the respective damage mechanism 38, 39. It is consequently possible to establish the probability with which the transmission component 12 will also achieve the required model remaining useful life 36. The distribution function 51 is specified by a plurality of data sets 64 of comparison components 62 which are stored in a database 60. The data sets 64 are continuously updated by means of a multiplicity of comparison components 62, so that experiences of users of identically constructed comparison components 62 can be used for the transmission component 12. By means of a distribution function 51 which is updated in this way, it is possible inter glia to make use of unexpectedly long useful lives, i.e. unexpectedly high defect totals 43 before failure, of transmission components 12 during operation. Conversely, surprisingly short useful lives, i.e. low defect totals 43 before failure, can be taken into consideration. By means of continuously updating the distribution function 51 using comparison components 62, a dynamic monitoring system 90 is realized which becomes more reliable and precise in the prediction of failures of transmission components 12 as the duration of operation increases.
US 20200209841 A1: In various embodiments, the component failure prediction system 104 may reduce computational burden of forecasting failure of any number of components and/or generators by applying machine learning tools on historical data using information fusion as discussed herein.
US 10091052 B1: At block 810, the values may be normalized with respect to additional faults attributed to components on the network. An embodiment may, for example, form a sum of faults attributed to a particular component, which could then be divided by another sum of a total number of faults attributed to all components. The forming may include calculating the sum and storing the result in memory, and then performing the division to calculate a ratio. This ratio may be indicative of the proportion of total faults attributed to the particular component, and also of the likelihood that the particular component is responsible for observed network failures. The normalized value may also, in some instances, be calculated using attributions of successful network traces.
US 20180247256 A1: An inventory management system includes a plurality of apparatuses, an information management device connected to the apparatuses, and an information processor. The information processor calculates the sum of cumulative failure rates that is the sum value of the cumulative failure rates of all of designated components having the same specifications used in the apparatuses at a certain point in time, in consideration of an acceleration depending on a driving condition with respect to a standard cumulative failure rate of each type of the designated components having the same specifications used in the apparatuses under a standard driving condition, and calculates the appropriate inventory quantity of the designated components based on the calculated sum of the cumulative failure rates.
US 20120029872 A1: A system and method analyze reliability of an electronic device using a computing device. The method generates a component coding rule for components of the electronic device, establishes a BOM table for the electronic device according to the component coding rule, and generates component codes for the components according to the component data. The method further classifies the components into different component types according to the component codes, and calculates a failure rate for each of the components according to a parameter equation, obtains mean time between failures (MTBF) of the electronic device by calculating a sum of the failure rates of all the components. In addition, the method generates a reliability analysis report of the electronic device according to the MTBF of the electronic device. and outputs the reliability analysis report to an output device.
US 7945410 B2: An electronic device yield prediction system for predicting manufacturing yield of a first electronic device, comprising: a first database, which stores product characteristics, including at least a chip size, that are factors characterizing each kind of electronic device of a plurality of electronic device including a first and second electronic device, a second database, which stores an average fault ratio prediction model that derives an average fault ratio indicating a proportion of defects causing a failure of an electronic device from defects occurring at a time of manufacturing the electronic device corresponding to a circuit pattern of each layer of the electronic device, as an explanatory factor of one or more of the product characteristics, a third database, which stores a yield impact of one defect occurring on a layer corresponding to each layer of a second electronic device whose stacked layer structure of each circuit layer is identical to that of the first electronic device, whose manufacturing process of the stacked layer structure is similar to that of the first electronic device, but whose wiring pattern is different from that of the first electronic device; an electric fault density calculation unit, which calculates, using an average defect count measured at a predetermined unit of time with respect to each layer of the second electronic device and corresponding yield impact read out from the third database, an electric fault density, which is a number of electric faults per unit area, indicating a ratio of defects causing the second device to fail among defects occurring in manufacturing which is calculated at each unit of time, and which stores the electric fault density in a fourth database; an average fault ratio calculation unit, which reads out an average fault ratio prediction model corresponding to a circuit pattern of each layer of the first and the second electronic devices from the second database, reads out product characteristics of the first and the second electronic device from the first database, and calculates an average fault ratio of each layer of the first and the second electronic devices; a prediction target product electric fault density calculation unit which reads out the electric fault density of each layer of the second electronic device, calculated by the electric fault density calculation unit per each unit of time, and stored in the fourth database, calculates electric fault density of each layer of the first electronic device per each unit of time by multiplying a proportion of the average fault ratio of each layer of the first electronic device calculated by the average fault ratio calculation unit and the average fault ratio of each layer of the second electronic device; and wherein a yield calculation unit, which estimates, on a basis of a manufacturing history of a prediction target lot of the first electronic device, a period in which a corresponding layer of the prediction target lot is processed, selects an electric fault density of the corresponding layer of the first electronic device among the electronic fault densities of each layer of the first electronic device calculated at the predetermined unit of time and stored by the prediction target product electric fault density calculation unit, and calculates a prediction yield of product for a corresponding layer of the prediction target lot of the first electronic device by using the selected electric fault density and a chip size read out from the first database.
US 20100313072 A1: FIG. 3A is a table 60, entitled System Component Failures, listing and comparing predetermined failure rate data for selected components of a target computer system based on the number of power on hours for the target computer system. The selected components include, by way of example, a hard disk drive (HDD), a graphics card, dual in-line memory modules (DIMMs), and a processor (e.g. a CPU). The System Component Failures table 60 includes six columns of failure rate data for selected components at 1 KPOH, 50 KPOH, and 100 KPOH. The failure rate for a component is the frequency with which an engineered system or component fails. Standards have been promulgated for how the failure rate of computer system components is to be determined. The total number of system components and associated failure rates are used in the "parts count" prediction for the system failure. This methodology is generally known in the art apart from its application in the context of the present invention. The parts count prediction uses generic failure rates for various component types given an operating environment and temperature, multiplies them by a quality factor, and then adds them up to obtain a system failure rate. This methodology is specifically defined in the MIL-HDBK-217, Telcordia, and GJB/z 299B standards.
US 20090313605 A1: A method, apparatus, and computer-readable medium for predicting the fault-proneness of code units (files, modules, packages, and the like) of large-scale, long-lived software systems. The method collects information about the code units and the development process from previous releases, and formats this information for input to an analysis stage. The tool then performs a statistical regression analysis on the collected data, and formulates a model to predict fault counts for code units of the current and future releases. Finally, the method computes an expected fault count for each code unit in the current release by applying the formulated model to data from the current release. The expected fault counts are used to rank the release units in descending order of fault-proneness so that debugging efforts and resources can be optimized.
US 7539907 B1: The failure rate model can then be used to generate predicted failure rates using the data collected from a large population of systems. In some cases, the model may comprise a simple number, namely the predicted failure rate for a given component, taking into account the number of failures experienced in the field. Alternatively, the model may comprise an algorithm or formula to allow the failure rate of a system or component to be predicted based on life-cycle and/or configuration data for that component or system. The updated algorithm can then be distributed to systems in the field, and if appropriate, installed into individual components (440) for use in failure rate predictions (450). The updated algorithm may use the locally recorded life-cycle data for that particular system (if available) to enhance the accuracy of the predicted failure rates.
US 20040088991 A1: The present disclosure is also directed to a fault management model for a dual channel electronic engine control system. The fault management model disclosed herein including, among other things, an electronic engine control system having a first channel and a second channel, a mechanism for designating for each of the plurality of components in the first channel which of the plurality of components in the second channel are single thread components required to cover a failure of that particular first channel component; and a mechanism for detecting whether any of the plurality of components in the first channel have failed. The first and second channels of the electronic control system have a plurality of components associated therewith each having an assigned failure rate. Additionally, the components in the second channel are substantially identical to the components in the first channel; The fault management model further includes a mechanism for estimating a total failure rate based on the failure rates for all of the single thread components required to cover any failed components; and a device for predicting the time remaining to fix the electronic control system faults based on the total failure rate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113